Case 1:18-cv-00950-LO-JFA Document 89 Filed 01/25/19 Page 1 of 1 PageID# 2043




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                     r'               L        E        r\ 1

                                   Alexandria Division

                                                                                U
                                                                                          JAN 2 5 2019               /,
SONY MUSIC ENTERTAINMENT,etal,)                                                                                     jj
                              )                                                        CLStK. U.S. DISTHICT COURT
               Plaintiffs,    )                                                          AlIXANORlA.VIRRINtA

                              )
       V.                                    ) Civil Action No. I:18cv0950(LO/JFA)
                                             )
COX COMMUNICATIONS,INC., et ai, )
                                )
              Defendants.       )
                                )

                                             ORDER


       On Friday, January 25,2019, counsel for the parties appeared before the court to present

argument on defendants' motion to compel. (Docket no. 72). Upon consideration of the motion,

memorandum in support(Docket no. 75), opposition (Docket no. 82), and reply (Docket no. 86),

and for the reasons stated from the bench. It is hereby

       ORDERED that defendants' motion to compel is granted in part and denied in part.

       Entered this 25th day of January, 2019.


                                                     !/oim^f^'Piftsk§0tsfr3(e Jurfog
                                                      United Slates Magistrate Judge
Alexandria, Virginia
